DETAILED ACTION
	This action is in response to application filed on February 12, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on February 12, 2020 have been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
	The drawings were received on February 12, 2020.  These drawings are accepted.





Allowable Subject Matter
	Claims 1-20 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-20, the prior art fails to disclose or suggest the emboldened and italicized features below:
 1. A semiconductor integrated circuit comprising:
a first switching element whose main current path is connected to a first output end and a power end therebetween, the first output end supplying excitation current to a first exciting coil of a motor;
a second switching element whose main current path is connected to the first output end and a first grounding end therebetween;
a third switching element whose main current path is connected to a second output end and the power end therebetween, the second output end supplying excitation current to the first exciting coil;
a fourth switching element whose main current path is connected to the second output end and the first grounding end therebetween;
a mode set circuit that sets a drive mode of the first to fourth switching elements; and
a control circuit that generates, in accordance with the drive mode, drive signals for controlling turning ON/OFF of the first to fourth switching elements, and supplies the generated drive signals to the first to fourth switching elements, wherein
the drive mode includes:
a first discharge mode that turns ON the first switching element and the third switching element; and
a second discharge mode that turns ON the second switching element and the fourth switching element.	
12. A motor-drive control system comprising:
a motor including an exciting coil that generates magnetic field by excitation current; and
a semiconductor integrated circuit device that controls the excitation current, wherein
the semiconductor integrated circuit device includes:
a first switching element whose main current path is connected to a first output end and a power end therebetween, the first output end supplying excitation current to a first exciting coil of the motor;
a second switching element whose main current path is connected to the first output end and a grounding end therebetween;
a third switching element whose main current path is connected to a second output end and the power end therebetween, the second output end supplying excitation current to the first exciting coil;
a fourth switching element whose main current path is connected to the second output end and the grounding end therebetween;
a first mode set circuit that sets a drive mode of the first to fourth switching elements; and
a first control circuit that generates, in accordance with the drive mode, drive signals for controlling turning ON/OFF of the first to fourth switching elements, and supplies the generated drive signals to the first to fourth switching elements, wherein
the drive mode includes:
a first discharge mode that turns ON the first switching element and the third switching element; and
a second discharge mode that turns ON the second switching element and the fourth switching element.

19. A semiconductor integrated circuit device comprising:
a first semiconductor chip arranged on a first principal surface of a die pad, the first semiconductor chip including:
a first switching element whose main current path is connected to a first output end and a first power end therebetween, the first output end supplying excitation current to a first exciting coil of a motor;
a second switching element whose main current path is connected to the first output end and a first grounding end therebetween;
a third switching element whose main current path is connected to a second output end and the first power end therebetween, the second output end supplying excitation current to the first exciting coil;
a fourth switching element whose main current path is connected to the second output end and the first grounding end therebetween;
a first mode set circuit that sets a drive mode of the first to fourth switching elements;
a first control circuit that generates, in accordance with the drive mode set by the first mode set circuit, drive signals for controlling turning ON/OFF of the first to fourth switching elements, and supplies the generated drive signals to the first to fourth switching elements;
a first control signal end to which a control signal to be supplied to the first control circuit is applied;
a first synchronous signal end to which a synchronous signal to be supplied to the first control circuit is applied;
a first control signal pad to which the control signal to be supplied to the first control circuit is supplied from an outside;
a first synchronous signal pad to which the synchronous signal to be supplied to the first control circuit is supplied from an outside; and
a first function change circuit that changes a connection relation between the first control signal end and the first control signal pad, or a connection relation between the first control signal end and the first synchronous signal pad, and a connection relation between the first synchronous signal end and the first synchronous signal pad, or a connection relation between the first synchronous signal end and the first control signal pad; and
a second semiconductor chip arranged on a second principal surface opposite to the first principal surface of the die pad, the second semiconductor chip including:
a fifth switching element whose main current path is connected to a third output end and a second power end therebetween, the third output end supplying excitation current to the first exciting coil;

a seventh switching element whose main current path is connected to a fourth output end and the second power end therebetween, the fourth output end supplying excitation current to the first exciting coil;
an eighth switching element whose main current path is connected to the fourth output end and the second grounding end therebetween;
a second mode set circuit that sets a drive mode of the fifth to eighth switching elements;
a second control circuit that generates, in accordance with the drive mode set by the second mode set circuit, drive signals for controlling turning ON/OFF of the fifth to eighth switching elements, and supplies the generated drive signals to the fifth to eighth switching elements;
a second control signal end to which the control signal to be supplied to the second control circuit is applied;
a second synchronous signal end to which the synchronous signal to be supplied to the second control circuit is applied;
a second control signal pad to which the control signal to be supplied to the second control circuit is supplied from an outside;
a second synchronous signal pad to which the synchronous signal to be supplied to the second control circuit is supplied from an outside; and
a second function change circuit that changes a connection relation between the second control signal end and the second control signal pad, or a connection relation between .

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kong et al (US 7408313) deals with electronic circuits, and more particularly to a technique for reducing power consumption of a writer head driver circuitry, Kitahata et al (US 7057361) deals with an inverter control device whereby, when the connection between a battery and a smoothing capacitor is disconnected, the charge that has accumulated on the capacitor is discharged and an electric vehicle using this control device,  and Peppiette et al (US 5469095) deals with bridge rectifier uses source and sink driver transistors connected in a series totem pole fashion with a resistor connected between the base and emitter of the source driver transistors.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846